Citation Nr: 1418259	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO. 11-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran reported active duty from September 1993 to February 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

A videoconference Board hearing was held at the RO in September 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that further development is necessary prior to appellate review.

The Veteran's claims were previously before the Board and were remanded in March 2012 to obtain an addendum opinion from the March 2010 VA examiner.  The remand directives asked the examiner to address the Veteran's multiple complaints of sports related injuries to his knees, work related injuries, foot, ankle, and back injuries during service, and his current right and left knee disorders.  While the Veteran's claim was returned to the March 2010 examiner, he did not expand on his previous opinion; rather, he submitted the same opinion.  The Board therefore finds that the March 2012 remand directives have not been substantially complied with and additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, review of the March 2010 examiner's opinion on the Veteran's left knee reveals that it is based on a factual inaccuracy.  The examiner remarks that

"After the original basketball game injury, no further clinical visits for left knee problems; nor does the separation exam show any evidence of ongoing pain in left knee."

The timeline of events does not support the examiner's statement.  Specifically, the Veteran's separation examination took place in July 1994, prior to the left knee injury sustained during the basketball game in January 1995.  As the left knee injury occurred after the separation examination, any absence of left knee pain in the report would not be probative of whether or not the Veteran continued to have knee pain after the initial injury in 1995.  Moreover, the Veteran testified that he was treated for left knee pain at the VA hospital in Reno, Nevada following his in-service basketball injury.  The evidence includes a treatment report from March 1995 at which the Veteran was prescribed ibuprofen.  The Board therefore finds that the Veteran's testimony is credible and that at least one additional clinical visit for his left knee problems did in fact occur.  Thus, the examiner's opinion is based in part on a factual inaccuracy and is therefore inadequate for adjudication purposes.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination from an examiner other than the one who conducted the March 2010 examination, to determine the nature and etiology of his left and right knee disabilities.  The claims file, including a copy of this remand must be made available to the examiner.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

a) As to any right knee disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's right knee and other musculoskeletal complaints of pain during service.

b) As to any left knee disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service to include the Veteran's other in-service injuries.

A complete rationale must be provided for any opinion offered.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and re-adjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



